DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 06/22/2021. The amendments filed on
06/22/2021 have been entered. Accordingly, claims 1-5, 10-12, and 14-31 remain pending, claims 1, 20, and 26 have been amended, and claims 6-9 are canceled.
Applicant’s arguments, see pages 4-16, filed 06/22/2021, with respect to the current pending claims have been fully considered and are persuasive.  The rejections under 35 USC 103 and 112 of the pending claims have been withdrawn.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below:
(Currently Amended) A method for treating rhinitis of a patient, the method comprising:
providing a surgical probe comprising an elongated probe shaft with a proximal end and a distal end, a handle coupled to the proximal end, and an ultrasound transducer and a cryo- ablation element integrated into the probe shaft, the cryo-ablation element disposed proximally on the probe shaft relative to the ultrasound transducer, the probe shaft including an articulation joint disposed between the 

advancing the surgical probe into a nasal cavity of a patient; 
determining, with a processing unit, a location of a target treatment site within the nasal cavity with the ultrasound beam of the ultrasound transducer; 
positioning the cryo-ablation element at the location of the target treatment site; 
operating the cryo-ablation element to cause cryogenic ablation at the target treatment site in order to ablate at least one nasal nerve to reduce at least one symptom of rhinitis; and 
monitoring, with the processing unit, the cryogenic ablation with the ultrasound transducer with the ultrasound beam at the adjusted angle.
 (Currently Amended) A method for evaluating a treatment procedure within a nasal cavity of a patient based on a tissue characteristic measured with ultrasound, the method comprising:
providing a surgical probe comprising an elongated probe shaft with a proximal end and a distal end, a handle coupled to the proximal end, and an ultrasound transducer and a cryo- ablation element integrated into the probe shaft, the cryo-ablation element disposed proximally on the probe shaft relative to the ultrasound transducer, the probe shaft including an articulation joint disposed between the 
adjusting the angle of the ultrasound beam to an adjusted angle relative to the cryo- 
advancing the surgical probe into a nasal cavity of a patient; 
evaluating, with a processing unit, a pre-treatment tissue characteristic with a first ultrasound scan of the nasal cavity with the ultrasound beam of the ultrasound transducer at the adjusted angle; 
performing a treatment procedure within the nasal cavity with the cryo-ablation element; 
evaluating, with the processing unit, a post-treatment tissue characteristic with a second ultrasound scan of the nasal cavity with the ultrasound beam of the ultrasound transducer at the adjusted angle; and 
evaluating, with the processing unit, a change between the pre-treatment tissue characteristic and the post-treatment tissue characteristic to assess an effectiveness of the treatment procedure.

Additionally, claim 13 has been canceled.

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with attorney Joey Yao on 11/03/2021.


Allowable Subject Matter
Claims 1-5, 10-12, and 14-31 are allowed.
The following is an examiner's statement of reasons for allowance, the prior art of record, solely or in combination, fails to disclose following patentable limitations of the applicant claim and disclosed invention:
a method for treating rhinitis of the patient and a for evaluating a treatment procedure within a nasal cavity of a patient based on a tissue characteristic measured with ultrasound, both methods using a probe having a cryo-ablation element disposed proximally on the probe shaft relative to an ultrasound transducer, the probe shaft including an articulation joint disposed between the cryo-ablation element and the ultrasound transducer, in combination with each of the other limitations recited in each of claims 1 and 26, and
thereby, the articulation joint enables the ultrasound transducer to perform scans traversing the mucosal surfaces of the nasal cavity with while the cryo-ablation element remains stationary within a general region of the nasal cavity where ablation is likely to be performed;
additionally, a method for treating rhinitis of a patient, the method using a probe having an arrangement of a cryo-ablation element slidably coupled to the probe shaft and disposed on the probe shaft proximally relative to an ultrasound transducer, in combination with each of the other limitations recited in each of claim 20, and
thereby, once the anatomical target distal to the ultrasound transducer is identified by ultrasonic scanning, the cryo-ablation element be slidably delivered to the target site proximal to the ultrasound transducer, the aforementioned arrangement being advantageous as it allows for the target treatment site to be located with a small device, such as the ultrasound transducer, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/AMY J SHAFQAT/Examiner, Art Unit 3793             

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793